ROBB, Associate Justice
(dissenting).
Published statements of insurance companies disclose that in this country during the past year more than 32,000 persons were killed, and several hundred thousand injured by automobiles. In Schweinhaut v. Flaherty, 60 App. D. C. 151, 49 F.(2d) 533, 535, decided April 6, 1931, Mr. Justice Groner, speaking for the court, observed “that conditions in this respect are growing worse rather than better.” In District of Columbia v. Colts, 282 U. S. 63, 51 S. Ct. 52, 53, 75 L. Ed. 177, decided November 24, 1930, the Supreme Court declared that an automobile is, “potentially, a dangerous instrumentality.” In the hands of a careless or inexperienced person, an automobile is nothing short of a public menace. Public policy, therefore, demands that owners of automobiles be held to strict accountability for any negligence resulting in injury to others.
When a parent supplies an automobile for the use of members of his family, he is liable to third persons for injuries sustained through the negligent driving of one of such members. This liability is based upon the doctrine of agency; not upon family relationship. In such circumstances the automobile is being used for the purpose for which it was kept and, hence, in the parent’s business, the driver acting in furtherance of the parent’s purpose. King v. Smythe, 140 Tenn. 217, 204 S. W. 296, L. R. A. 1918F, 293; Schwartz v. Johnson, 152 Tenn. 586, 280 S. W. 32, 47 A. L. R. 323 (1926); Birch *989v. Abercrombie, 74 Wash. 486, 133 P. 1020, 50 L. R. A. (N. S.) 59 ; Allison v. Bartelt, 121 Wash. 418, 209 P. 863 (1922); Denison v. McNorton (C. C. A.) 228 F. 401; Boyd v. Close, 82 Colo. 150, 257 P. 1079 (1927); Stickney v. Epstein, 100 Conn. 170, 123 A. 1 (1923); Chouinard v. Wooldridge, 102 Conn. 66, 127 A. 908 (1925); Griffin v. Russell, 144 Ga. 275, 87 S. E. 10, L. R. A. 1916F, 216, Ann. Cas. 1917D, 994; Landry v. Oversen, 187 Iowa, 284, 174 N. W. 255; Fullerton v. U. S. Casualty Co., 184 Iowa, 219, 167 N. W. 700, 6 A. L. R. 367; Graham v. Page, 300 Ill. 40, 132 N. E. 817; Gates v. Mader, 316 Ill. 313, 147 N. E. 241; Stowe v. Morris, 147 Ky. 386, 144 S. W. 52, 39 L. R. A. (N. S.) 224; Thixton v. Palmer, 210 Ky. 838, 276 S. W. 971, 44 A. L. R. 1379; Richardson v. Weiss, 152 Minn. 391, 188 N. W. 1008 (1922); Linch v. Dobson, 108 Neb. 632, 188 N. W. 227 (1922); Boes v. Howell, 24 N. M. 142, 173 P. 966, L. R. A. 1918F, 288; Watts v. Lefler, 190 N. C. 722, 130 S. E. 630 (1925); Foster v. Farra, 117 Or. 286, 243 P. 778 (1926); Mooney v. Gilreath, 124 S. C. 1, 117 S. E. 186 (1923); Way v. Guest (Tex. Civ. App. 1925) 272 S. W. 217; Cole v. Wright (Tex. Civ. App. 1929) 18 S.W.(2d) 242; Ambrose v. Young, 100 W. Va. 452, 130 S. E. 810 (1926).
In Kayser v. Yan Nest, 125 Minn. 277, 146 N. W. 1091, 51 L. R. A. (N. S.) 970, a father kept an automobile for the use of his family. A daughter, nineteen years of age, usually operated it. On the occasion of the accident, she permitted a cousin to operate the ear, she being present. The court said: “The daughter remained in the car, and, although not personally operating it, had not relinquished control over it, nor turned it over to another to use for his own purposes. It was still being used in furtherance of the purpose for which she had taken it out.” To the same effect are Thixton v. Palmer, 210 Ky. 838, 276 S. W. 971, 44 A. L. R. 1379; Ulman v. Lindeman, 44 N. D. 36, 176 N. W. 25, 10 A. L. R. 1440; Goss v. Williams, 196 N. C. 213, 145 S. E. 169.
So, here, on the occasion of the accident, the ear was being driven for the purpose for which it had been taken out, and in furtherance of the mother’s business. In legal contemplation, it was being driven by the son.
The suggestion that it would be a harsh rule to hold the parent under such circumstances is, in my view, without merit, and entirely overlooks the demands of public policy. If a parent finds that a member of the family is unwilling to obey instructions to permit no one not a member of the family to drive the ear, the remedy is simple, i. e., withdraw permission to drive from that member of the family. Innocent third parties should not be permitted to suffer injury because of the willfulness of a member of a family. It is all very well to suggest that the injured party would have recourse against the person permitted by the member of the family to drive the car, but it is common knowledge that in many instances sueh a person is financially irresponsible.
The judgment should be reversed.